SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

141
TP 16-01171
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF KENNETH W. JAMES, PETITIONER,

                      V                                           ORDER

TINA M. STANFORD, CHAIRWOMAN, NEW YORK
STATE BOARD OF PAROLE AND SUSAN KICKBUSH,
SUPERINTENDENT, GOWANDA CORRECTIONAL FACILITY,
RESPONDENTS.


KENNETH W. JAMES, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Penny M.
Wolfgang, J.], entered February 19, 2016) to review a determination of
respondent Tina M. Stanford, Chairwoman, New York State Board of
Parole. The determination revoked the parole of petitioner.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    February 3, 2017                     Frances E. Cafarell
                                                 Clerk of the Court